WR-38,198-04
                                                                 COURT OF CRIMINAL APPEALS
                                                                                  AUSTIN, TEXAS
                                                                 Transmitted 9/23/2015 4:02:23 PM
                                                                   Accepted 9/23/2015 4:47:43 PM
                                                                                   ABEL ACOSTA
             IN THE COURT OF CRIMINAL APPEALS OF              TEXAS                        CLERK
                          IN AUSTIN, TEXAS
                                                                      RECEIVED
                                                               COURT OF CRIMINAL APPEALS
                                                                      9/23/2015
                                                                 ABEL ACOSTA, CLERK
                                               )
EX PARTE JULIUS MURPHY,                        )
                                               )   WRIT NO. - - - -
             APPLICANT                         )
____________________________ )
      MOTION OF RESIDENT ATTORNEY SARAH M. CUMMINGS
            REQUESTING ADMISSION PRO HAC VICE
       OF NONRESIDENT ATTORNEY JACLYN LEE DILAURO

      COMES NOW, Resident Practicing Attorney Sarah M. Cummings of

Norton Rose Fulbright US LLP, 2200 Ross Avenue, Suite 3600, Dallas, Texas

75201, and hereby moves for the admission pro hac vice of Jaclyn Lee DiLauro

("Nonresident Attorney") in the captioned proceeding as counsel for Applicant,

Julius Murphy.      The undersigned represents to this honorable Court that

Nonresident Attorney is a reputable attorney and recommends that she be granted

permission to participate in the above-captioned matter before the Court.

      SIGNED this 23rd day of September, 2015.




                                        - 1-
                                       Respectfully submitted,

                                         Is/ Sarah M Cummings

                                        SARAH M. CUMMINGS
                                        NORTON ROSE FULBRIGHT US    LLP
                                        2200 Ross Avenue, Suite 3600
                                        Dallas, TX 7 520 1-793 2
                                        Tel: 214.855.8000
                                        Fax: 214.855.8200
                                        Texas Bar No.: 24094609
                                        sarah.cummings@nortonrosefulbright.com

                                       Counsel for Julius Murphy


                        CERTIFICATE OF SERVICE

      I hereby certify that on this 23rd day of September, 2015, I served via

Federal Express a true and correct copy of the foregoing pleading upon opposing

counsel:

      Jerry D. Rochelle
      Bowie County District Attorney
      Bowie County Plaza
      601 Main Street
      Texarkana, TX 75501

      Jefferson Clendenin
      Assistant Attorney General
      Office of the Attorney General of Texas
      P.O. Box 12548
      Austin, Texas 78711


                                                  Is/ Sarah M Cummings
                                                   Sarah M. Cummings
                                       -2-